United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, KILLEEN POST
OFFICE, Killeen, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0688
Issued: October 6, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 28, 2021 appellant filed a timely appeal from a March 22, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case. 2
ISSUE
The issue is whether OWCP properly suspended appellant’s wage-loss compensation and
medical benefits, pursuant to 5 U.S.C. § 8123(d), effective November 21, 2020, due to her failure
to attend a scheduled medical examination.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the March 22, 2021 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On August 8, 2019 appellant, then a 46-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on July 29, 2019 she sustained a left foot injury when she slipped when
stepping from her delivery vehicle while in the performance of duty. She explained that she
became ill while delivering her route and her supervisor instructed her to return to the employing
establishment so that another carrier could complete her route and, upon exiting her long life
vehicle (LLV), she slipped on the dismount twisting her left foot. Appellant stopped work on
August 8, 2019. OWCP accepted her claim for left ankle sprain and stress fracture of the left
ankle.3 It paid appellant wage-loss compensation on the supplemental rolls for disability from
work commencing September 22, 2019 and on the periodic rolls commencing October 13, 2019.
On August 20, 2020 appellant retired from the employing establishment. She elected to
receive disability retirement benefits through the Office of Personnel Management (OPM).
In a September 22, 2020 letter, OWCP notified appellant that she was being referred for a
second opinion examination, designed to assess her accepted work-related condition, the extent of
disability, and appropriate treatment had been made for her and that the time, date, and location of
the appointment would be detailed in a separate letter. It indicated that rescheduling the
appointment date and time was strongly discouraged and should only be done in emergency
situations. OWCP advised appellant that, if she failed to keep the scheduled appointment, she
must advise it of the reason within seven days in writing. It noted that only a legitimate
documented emergency would be deemed as an adequate reason for not keeping the ap pointment.
OWCP informed appellant that, if she failed to provide an acceptable reason for not appearing for
the examination, or if she obstructed the examination, her benefits would be suspended in
accordance with section 8123(d) of FECA (5 U.S.C. § 8123(d)). It noted that this provision
delineated that, if an employee refused to submit to or obstructed an examination, his or her right
to compensation was suspended until the refusal or obstruction stopped.
In a September 23, 2020 letter, OWCP advised appellant of an appointment scheduled for
October 13, 2020 at 11:30 a.m. with Dr. Fred K. Cunningham, a Board-certified orthopedic
surgeon serving as the second opinion physician. It requested that she call a provided telephone
number to confirm the appointment. 4
In a statement received by OWCP on October 6, 2020, appellant noted her receipt of the
second opinion referral letter and requested a copy of her claim files. She questioned why OWCP
would refer her for an examination regarding the left foot injury under OWCP File No. xxxxxx902

3
OWCP previously accepted a July 17, 2013 occupational disease claim (Form CA-2) for thoracic sprain, lumbar
sprain, and displacement of lumbar intervertebral disc without myelopathy under OWCP File No. xxxxxx768.
Additionally, it had previously accepted a December 12, 2017 traumatic injury claim for a left rotator cuff strain and
left upper arm strain under OWCP File No. xxxxxx586. On November 21, 2019 OWCP administratively combined
OWCP File Nos. xxxxxx586 and the instant claim, OWCP File No. xxxxxx902, under OWCP File No. xxxxxx768 as
the master file.
4

In a September 22, 2020 document provided to Dr. Cunningham, OWCP had requested that he evaluate whether
appellant continued to have residuals or disability causally related to the employment injuries accepted under OWCP
File Nos. xxxxxx902, xxxxxx768, and xxxxxx586, and whether additional treatment was warranted.

2

after OPM approved disability retirement for the back injury accepted under OWCP File No.
xxxxxx768.
In an October 15, 2020 letter, OWCP’s scheduling service informed OWCP that appellant
did not keep the appointment scheduled for October 13, 2020 at 11:30 a.m. with Dr. Cunningham.
In a letter dated October 23, 2020, OWCP advised appellant that, under 5 U.S.C. § 8123(d),
it proposed to suspend her wage-loss compensation and medical benefits because she failed to
report to a medical examination as directed by OWCP. It noted that its scheduling service had
advised that she failed to attend the second opinion examination appointm ent scheduled with
Dr. Cunningham on October 13, 2020 and that, to date, it had not received a written explanation
or reason for her nonattendance/obstruction of the examination. OWCP indicated that an
employee’s right to compensation under FECA shall be suspended during the period of a refusal
or obstruction of an examination by a physician as required by OWCP, and that compensation was
not payable while a refusal or obstruction continued. It afforded appellant 14 days to submit new
and pertinent explanation in writing for not attending or obstructing the examination with
Dr. Cunningham. OWCP advised her that, if good cause was not established, her entitlement to
wage-loss benefits and medical benefits would be suspended in accordance with 5 U.S.C.
§ 8123(d).
On October 27, 2020 OWCP received a statement from appellant alleging that the
scheduled examination was a pretext to end her FECA compensation as she had already retired on
OPM disability benefits for spinal conditions accepted under OWCP File No. xxxxxx902.
Appellant asserted that she would bring a civil lawsuit against OWCP and the employing
establishment. She also submitted printouts of employing establishment personnel records,
excerpts from an employing establishment website about payments to injured employees, and
copies of OPM documents approving her application for disability retirement benefits.
By decision dated November 16, 2020, OWCP suspended appellant’s wage-loss
compensation and medical benefits pursuant to 5 U.S.C. § 8123(d), effective November 21, 2020,
due to her failure to attend the October 13, 2020 second opinion examination with
Dr. Cunningham. It found that she did not provide good cause for her failure to appear within 14
days of OWCP’s October 23, 2020 notice of proposed suspension. OWCP advised appellant that
her benefits would be reinstated only after it had been verified that she attended and fully
cooperated with an OWCP-directed second opinion examination and noted that such reinstatement
would be effective the date of her compliance.
In a November 23, 2020 appeal request form received by OWCP on November 25, 2020,
appellant requested a review of the written record with respect to the November 16, 2020 decision
by a representative of OWCP’s Branch of Hearings and Review. In correspondence received by
OWCP on December 17, 2020, appellant contended that OWCP had not promptly advised her that
it had administratively combined her claim files and that she remained entitled to compensation
for the accepted employment injuries.5 She provided copies of OWCP case tracking forms, a
December 20, 2017 letter from the employing establishment regarding OWCP File No.
xxxxxx586, a January 23, 2020 functional capacity evaluation indicating that she should remain
off from work due to lumbar conditions, and reports dated March 3 and May 19, 2020 by
5

Id.

3

Dr. Thomas Martens, an osteopathic physician Board-certified in family practice, finding appellant
disabled for work due to the accepted conditions.
By decision dated March 22, 2021, OWCP’s hearing representative affirmed the
November 16, 2020 decision, noting that OWCP had properly suspended appellant’s wage-loss
compensation and medical benefits, effective November 21, 2020, pursuant to 5 U.S.C. § 8123(d),
due to her failure to attend the examination scheduled for October 13, 2020. The hearing
representative found that appellant’s response that she had filed a civil suit was not a reasonable
explanation nor valid reason for failing to attend the scheduled second opinion examination.
LEGAL PRECEDENT
Section 8123(a) of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary. 6 The
determination of the need for an examination, the type of examination, the choice of locale, and
the choice of medical examiners are matters within the province and discretion of OWCP. 7
OWCP’s regulations provide that a claimant must submit to an examination by a qualified
physician as often and at such times and places as OWCP considers reasonably necessary.8 Section
8123(d) of FECA and OWCP regulations provide that, if an employee refuses to submit to or
obstructs a directed medical examination, his or her right to compensation is suspended until the
refusal or obstruction stops. 9 OWCP’s procedures provide that, before OWCP may invoke these
provisions, the employee is to be provided a period of 14 days within which to present in writing
his or her reasons for the refusal or obstruction. 10 If good cause for the refusal or obstruction is
not established, entitlement to compensation is suspended in accordance with section 8123(d) of
FECA.11
ANALYSIS
The Board finds that OWCP properly suspended appellant’s wage-loss compensation and
medical benefits pursuant to 5 U.S.C. § 8123(d), effective November 21, 2020, due to her failure
to attend a scheduled medical examination.
In letters dated September 22 and 23, 2020, OWCP notified appellant that she was being
referred for a second opinion examination on the issues of continuing disability and residuals,
appropriate treatment, and current work capacity. In the September 22, 2020 letter, it informed
her of her obligation to attend and cooperate with the examination. OWCP clearly explained that
appellant’s compensation benefits would be suspended for failure to report to or for obstruction of
6

5 U.S.C. § 8123(a).

7

L.B., Docket No. 17-1891 (issued December 11, 2018); J.T., 59 ECAB 293 (2008).

8

20 C.F.R. § 10.320.

9

5 U.S.C. § 8123(d); id. § 10.323; C.R., Docket No. 20-1089 (issued January 26, 2021); D.K., Docket No. 18-0217
(issued June 27, 2018).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13d (September 2010).
11

Id. at Chapter 2.810.13e.

4

the examination. The September 23, 2020 letter specifically advised appellant that the
examination was scheduled with Dr. Cunningham for October 13, 2020 at 11:30 a.m. and provided
his office address. Appellant did not appear for the October 13, 2020 appointment.
In its October 23, 2020 notice, OWCP provided appellant 14 days to submit a valid reason
for her failure to attend the scheduled medical appointment. In response, appellant submitted a
statement received on October 27, 2020, contending she would file a civil lawsuit against OWCP
and the employing establishment for attempting to stop her FECA compensation before her OPM
disability retirement began. She also submitted claim documents from OWCP and OPM, and
excerpts from an employing establishment website. While these documents were received by
OWCP within 14 days of the proposed notification of suspension, they do not present a clear basis
to find that appellant had good cause for refusing to attend the scheduled appointment. 12 For this
reason, the Board finds that she has not established good cause for failing to appear for the
scheduled examination on October 13, 2020.
On appeal appellant acknowledged that she should have attended the scheduled second
opinion examination, but was concerned its results could be used to terminate her compensation.
She contended that OWCP had not responded promptly or completely to her requests for
information. As explained above, appellant did not demonstrate a valid reason for refusing to
attend the second opinion examination.
As appellant did not attend the examination as scheduled and failed to provide good cause
for failing to appear within 14 days of OWCP’s October 23, 2020 notice of proposed suspension,
the Board finds that OWCP properly suspended her wage-loss compensation and medical benefits
in accordance with 5 U.S.C. § 8123(d), effective November 21, 2020.13
CONCLUSION
The Board finds that OWCP properly suspended appellant’s wage-loss compensation and
medical benefits, pursuant to 5 U.S.C. § 8123(d), effective November 21, 2020, due to her failure
to attend a scheduled medical examination.

12

See R.C., Docket No. 09-2328 (issued July 12, 2010).

13

See id.

5

ORDER
IT IS HEREBY ORDERED THAT the March 22, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 6, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

